IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,360-03


                      IN RE CODY MONTGOMERY HEFNER, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
       CAUSE NOS. 114-2207-09 & 114-2208-09 IN THE 114TH DISTRICT COURT
                            FROM SMITH COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 114th District Court of Smith County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Smith

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus applications, submitting copies of timely filed orders which designate issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   2

Relator has not filed applications for writs of habeas corpus in Smith County. Should the response

include an order designating issues, proof of the date the district attorney’s office was served with

the habeas applications shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: June 27, 2016
Do not publish